Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 15, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161268-9 & (54)(55)                                                                                    David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  VITA S. SHANNON,                                                                                    Richard H. Bernstein
             Plaintiff-Appellant,                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161268-9
                                                                   COA: 350094; 350110
                                                                   Oakland CC Family Div:
                                                                    2017-852916-DC
  ARON L. RALSTON,
            Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the March 12, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 15, 2020
         b0512
                                                                              Clerk